Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 1 of 25 Page ID #:130



  1
       ALEXANDER KRAKOW + GLICK LLP
  2    J. Bernard Alexander, III (State Bar No. 128307)
       Christopher Lee (State Bar No. 313555)
  3
       1900 Avenue of the Stars, Suite 900
  4    Los Angeles, California 90067
       T: (310) 394-0888 | F: (310) 394-0811
  5
       E: balexander@akgllp.com | clee@akgllp.com
  6
       Attorneys for Plaintiffs
  7
       NEAL MOORE and SCOTT FIELD
  8
                          UNITED STATES DISTRICT COURT
  9             CENTRAL DISTRICT OF CALIFORNIA – CENTRAL DIVISION
  10

  11   NEAL MOORE, an individual, and                       CASE NO.: 8:19-CV-00009-DOC-
       SCOTT FIELD, an individual,                          ADS
  12
                  Plaintiffs,
  13      vs.                                               THIRD AMENDED COMPLAINT
                                                            FOR DAMAGES
  14   MICHAEL GATES, in his official and
       personal capacity, CITY OF
  15   HUNTINGTON BEACH, and Does 1-10,                       1. Age Discrimination - Cal. Gov’t
       inclusive,                                                Code § 12940(A));
  16                                                          2. Hostile Work Environment
                 Defendants.                                     (Age) – Cal Gov’t Code §
  17
                                                                 12940 et seq.;
  18                                                          3. Disability Discrimination -
                                                                 Cal. Gov’t Code § 12940(A))
  19                                                          4. Hostile Work Environment
                                                                 (Disability) – Cal. Gov’t Code
  20
                                                                 § 12940 et seq.;
  21                                                          5. Failure to Prevent
                                                                 Discrimination Based on Age
  22                                                             and Disability - Cal. Gov’t
                                                                 Code § 12940(K));
  23                                                          6. Disability Discrimination in
  24
                                                                 Violation of the Rehabilitation
                                                                 Act – 29 U.S.C. § 794, et seq.;
  25                                                          7. Equal Protection – First
                                                                 Amendment Retaliation (42
  26                                                             U.S.C. § 1983)
                                                            DEMAND FOR JURY TRIAL
  27

  28                            THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        1
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 2 of 25 Page ID #:131



  1          Plaintiffs Neal Moore and Scott Field (“Plaintiff Moore”, “Plaintiff Field” or
  2    “Plaintiffs”) complain and allege the following against Defendants Michael Gates, in
  3    his official capacity, City of Huntington Beach, Michael Gates, in his individual
  4    capacity, and Does 1-10 (collectively, "Defendants"):
  5                                       INTRODUCTION
  6          1.     Plaintiff Neal Moore is a seventy-three (73) year old former Senior
  7    Deputy City Attorney who was employed with the City of Huntington Beach for
  8    approximately fourteen (14) years. He has forty-seven (47) years of cumulative
  9    municipal attorney experience in litigation matters.
  10         2.     Plaintiff Scott Field is a sixty-two (62) year old current Senior Deputy
  11   Attorney who has been employed with the City of Huntington Beach for
  12   approximately twenty-two (22) years. He has over 35 years of municipal attorney
  13   experience in both transactional and litigation matters. Both Plaintiffs have been
  14   subjected to discrimination based on age.
  15         3.     Michael Gates became the City Attorney of Huntington Beach in 2014.
  16   Since his arrival, Gates has made a concerted effort to push out or otherwise replace
  17   older workers, including Plaintiffs. In approximately September 2016, City Attorney
  18   John Fujii (age 50 years old) retired under duress from Gates. In or around December
  19   2016, Gates created a new Senior Trial Counsel position, and shortly thereafter in
  20   2017, hired two substantially younger attorneys to fill those positions: (1) Brian
  21   Williams, who is approximately forty (40) years old, was hired as Senior Trial
  22   Counsel; and (2) Jemma Dunn, who is approximately thirty-five (35) years old, was
  23   hired as a Senior Deputy City Attorney. Plaintiffs are informed and believe that both
  24   attorneys were hired with the objective of replacing Plaintiffs.
  25         4.     Gates engaged in concerted efforts to force Plaintiffs to resign, including
  26   heightened scrutiny, threats, harassment, and harsh and unjust discipline, and
  27   imposition of drastic cuts in compensation and retirement benefits, with the objective
  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     2
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 3 of 25 Page ID #:132



  1    calculated objective of forcing Plaintiffs out of their civil service positions.
  2          5.     As a consequence of Gates’ actions, Plaintiff Moore suffered a
  3    constructive discharge, having been forced to resign rather than be subjected to
  4    intolerable working conditions and the loss of significant current income and
  5    retirement benefits. Faced with the Hobson’s choice of forced premature retirement
  6    and no income, or enduring oppressive work condition as a condition of receipt of
  7    current income, Plaintiff Field has remained employed with the City of Huntington
  8    Beach, under duress, having received multiple draconian, unjust demotions.
  9                                JURISDICTION AND VENUE
  10         6.     This court has jurisdiction over the subject matter and the parties
  11   pursuant to 28 U.S.C. §§ 1331, 1343(a)(4), 2201 and 2202. This is an action arising
  12   under the Rehabilitation Act, 29 U.S.C. § 794, et seq. and the Civil Rights Act 42
  13   U.S.C. § 1983, et seq.
  14         7.     This court has supplemental jurisdiction over the related state law claims
  15   pursuant to 28 U.S.C. § 1367(a). Plaintiffs’ claims pursuant to the FEHA are related
  16   to her federal claims, as all of Plaintiffs’ claims share common operative facts.
  17   Resolving all state and federal claims in a single action serves the interests of judicial
  18   economy, convenience, and fairness to the parties.
  19         8.     Michael Gates, in his official capacity as an elected official, and in his
  20   personal capacity, and the City of Huntington Beach as a public entity, are subject to
  21   personal jurisdiction for conducting substantial and continuous commercial activities
  22   in California. This case arises from Defendants' wrongful conduct in California,
  23   where Defendants' employ Plaintiffs.
  24         9.     Venue is proper in this district and county pursuant to 28 U.S.C. §
  25   1391(b)(1) and (2) because Defendants continue to employ Plaintiff Field, and
  26   previously employed Plaintiff Moore in this district, and because a substantial part of
  27   the events and omissions giving rise to Plaintiffs’ claims have and continue to occur
  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     3
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 4 of 25 Page ID #:133



  1    in this district. Defendants are deemed to reside in this district under 1391(c) because
  2    they are subject to personal jurisdiction in the district.
  3          10.    Plaintiff: Plaintiff Neal Moore is a seventy-three (73) year old man and a
  4    resident of County of Los Angeles, California. Plaintiff Moore had been employed as
  5    a Senior Deputy City Attorney for 14 years, from January 2004 to April 6, 2018.
  6          11.    Plaintiff: Plaintiff Scott Field is a sixty-two (62) year old male and a
  7    resident of Huntington Beach, California. Plaintiff Field has been employed by the
  8    City of Huntington Beach for approximately 22 years, beginning in November 1995.
  9          12.    Public Entity Defendant: The Office of the City Attorney is a
  10   department and public entity of the City of Huntington Beach, duly organized and
  11   existing under the laws of the State of California in the City of Huntington Beach.
  12   Defendant is, and at all relevant times was, an employer pursuant to California
  13   Government Code §12926(d).
  14         13.    Individual Defendant: Defendant Michael Gates is the current City
  15   Attorney of the City of Huntington Beach. Plaintiffs are informed and believe that
  16   Defendant Gates is, and at all times mentioned was, an individual residing in the State
  17   of California, County of Orange.
  18         14.    The true names and capacities, whether individual, corporate, associate,
  19   or otherwise, of Defendants sued herein as Does 1 through 10, inclusive, are currently
  20   unknown to Plaintiffs, who therefore sues Defendants by such fictitious names.
  21   Plaintiffs are informed and believe, and based thereon alleges, that each of the
  22   Defendants designated herein as a Doe is legally responsible in some manner for the
  23   unlawful acts referred to herein. Plaintiffs will seek leave of Court to amend this
  24   Complaint to reflect the true names and capacities of the Defendants designated
  25   hereinafter as Does when such identities become known.
  26         15.    Plaintiffs are informed and believe, and based thereon alleges, that each
  27   of the Defendants acted in all respects pertinent to this action as the agent of the other
  28                          THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      4
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 5 of 25 Page ID #:134



  1    Defendants, carried out a joint scheme, business plan or policy in all respects
  2    pertinent hereto, and the acts of each Defendant is legally attributable to the other
  3    Defendants.
  4            16.    Plaintiffs are informed and believe, and based thereon alleges, that each
  5    and all of the acts and omissions alleged herein were performed by, and/or
  6    attributable to, all Defendants, each acting as agents and/or employees, and/or under
  7    the direction and control of each of the other Defendants, and that said acts and
  8    failures to act were within the course and scope of said agency, employment and/or
  9    direction and control. Plaintiffs are informed and believe, and thereon alleges, that at
  10   all times material hereto Defendants were and are the agents of each other.
  11                   EXHAUSTION OF ADMINISTRATIVE REMEDIES
  12           17.    Plaintiffs have fully exhausted all relevant administrative remedies in
  13   this matter.
  14           18.    Plaintiff Moore filed a complaint with the Department of Fair
  15   Employment and Housing (“DFEH”), based on which the DFEH issued a right to sue
  16   notice on May 29, 2018. Plaintiff Moore filed an amended complaint with the DFEH,
  17   based on which the DFEH issued an amended right to sue notice on November 19,
  18   2018.
  19           19.    Plaintiff Field filed a complaint with the DFEH, based on which the
  20   DFEH issued a right to sue notice on March 16, 2018. Plaintiff Field filed an
  21   amended complaint with the DFEH, based on which the DFEH issued an amended
  22   right to sue notice on December 12, 2018.
  23                                FACTUAL ALLEGATIONS
  24           20.    On or about September 20, 2016, City Attorney John Fujii (who had just
  25   turned 50), retired from the CITY under duress. Gates forced Fujii’s retirement by
  26   assigning Fujii an excessive volume of assignments and an overwhelming workload,
  27   and then refusing Fujii’s requests for additional attorney and staff support, or
  28                          THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      5
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 6 of 25 Page ID #:135



  1    alternatively, reassignment of matters to outside counsel. Having succeeded in
  2    overwhelming City Attorney Fujii and obtaining his forced resignation, Gates turned
  3    this strategy on other senior legal staff such as Plaintiffs herein.
  4       A. Plaintiff Moore
  5          21.    Plaintiff Moore was last employed as a Senior Deputy City Attorney for
  6    the City of Huntington Beach (“CITY”). Since 2004, Plaintiff Moore was
  7    continuously employed in this capacity, as lead trial counsel for the CITY.
  8          22.    Prior to becoming Senior Deputy City Attorney, Plaintiff Moore
  9    represented the City of Huntington Beach in private practice, from 1976 to 2004.
  10         23.    Plaintiff Moore has over 47 years of municipal attorney experience in
  11   litigation matters, 42 years of which were spent representing the City of Huntington
  12   Beach.
  13         24.    Michael Gates was elected City Attorney of the City of Huntington
  14   Beach in 2014.
  15         25.    Since taking office, Gates has made a concerted effort to push out or
  16   otherwise displace and replace older workers. In order to achieve this objective,
  17   Gates has engaged in the following conduct, among other things: (1) replaced the
  18   work and functions of older city attorneys with younger city attorneys; (2)
  19   diminished and removed job duties; (3) threatened and in fact imposed unjustified
  20   and draconian demotions and reductions in compensation, the latter of which Gates
  21   knew would adversely affect current salary and future retirement benefits; (4)
  22   assigned excessive duties with unreasonable deadlines, unachievable tasks and goals
  23   measured to Gate’s subjective satisfaction; and (5) falsely and/or unfairly attributed
  24   fault and poor performance.
  25         26.    In 2016, Gates created the position of Senior Trial Counsel. The job
  26   description for this position mirrors the trial-related duties performed by Plaintiff
  27   Moore since he was hired as a Senior Deputy City Attorney in 2004.
  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     6
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 7 of 25 Page ID #:136



  1                a. In 2017, Gates hired two substantially younger attorneys: (1) Brian
  2                   Williams, approximately forty (40) years old, as Senior Trial Counsel;
  3                   and (2) Jemma Dunn, approximately thirty-five (35) years old, as a
  4                   Senior Deputy City Attorney. Gates then systematically transferred
  5                   duties from older attorneys, including Plaintiff Moore, to these younger
  6                   attorneys.
  7                b. Litigation duties previously performed by Plaintiff Moore were
  8                   unceremoniously reassigned to Brian Williams. Having previously been
  9                   the lead trial attorney for the CITY, Plaintiff Moore was relegated to
  10                  performing lesser discovery and motion work, much of which was entry
  11                  level attorney work, awarding plumb assignments to new younger
  12                  attorneys, Williams and Dunn, in effect treating them as the CITY’s
  13                  replacement trial attorneys.
  14         27.      In over 14 years with the City of Huntington Beach, Plaintiff Moore
  15   earned an impeccable employment record, having achieved excellent case and trial
  16   results, and having never previously been disciplined.
  17               a. On March 5, 2018, Gates demoted Moore three (3) classifications for
  18                  purported incidents of misconduct. In order to invoke these purported
  19                  incidents, Gates had to reach back two years prior, to January 2016 and
  20                  July 2016. This demotion resulted in an approximate 35% reduction in
  21                  Plaintiff Moore’s current salary, and a substantial reduction in the value
  22                  of “banked” hours due Moore, effective April 9, 2018. Gates imposed
  23                  this draconian demotion, knowing that Plaintiff Moore would be forced
  24                  to retire rather than suffer a catastrophic drop in the value of Moore’s
  25                  retirement benefits.
  26               b. Adding insult to injury, and as further justification for the
  27                  discriminatory actions taken, Gates falsely accused Plaintiff Moore of
  28                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       7
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 8 of 25 Page ID #:137



  1                 malfeasance, misfeasance or nonfeasance; incompetence; inefficiency;
  2                 inexcusable neglect of duty and malpractice; labeled him a discredit to
  3                 public service, and, threatened to report him to the State Bar.
  4          28.    Plaintiff Moore complained about his demotions and believed his age
  5    may have something to do with the demotions. On approximately March 12, 2018,
  6    Plaintiff Moore complained to Michelle Warren, the Director of Human Resources at
  7    the CITY, about his demotion. He believed Gates was demoting him as part of his
  8    plan to clean house and get rid of all the “old guard” attorneys in the office. He then
  9    participated in a Skelly hearing on or about March 21, 2018 disputing his demotions.
  10   After his Skelly hearing, it was determined that his discipline would become
  11   effective on April 9, 2018.
  12         29.    Plaintiff Moore was forced to resign from his position as Senior Deputy
  13   City Attorney, effective on April 6, 2018, due to intolerable work conditions created
  14   by Gates, including the adverse actions described above. Viewed collectively, the
  15   actions taken by the CITY, through Gates, constitute a constructive discharge.
  16      B. Plaintiff Field
  17         30.    Plaintiff Field has been employed as an Assistant City Attorney for the
  18   City of Huntington Beach since 1995.
  19         31.    Plaintiff Field has over thirty-five (35) years of municipal attorney
  20   experience in both transactional and litigation matters and has been employed with
  21   the CITY for over 22 years.
  22                                 Discrimination Based on Age
  23         32.    Matters previously assigned to Fujii were then reassigned to Plaintiffs.
  24   Some of these assignments were an indication that Plaintiff Field was being set up to
  25   fail. For example, Plaintiff Fields was assigned voluminous discovery with
  26   imminent deadlines requiring a response. In a matter of days, Plaintiff Field was
  27   required to familiarize himself with a new case and voluminous discovery in order to
  28                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       8
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 9 of 25 Page ID #:138



  1    respond to discovery and file attendant motions, all based on unachievable deadlines.
  2    Then, when Plaintiff Field was unable to meet the deadlines, or overlooked perceived
  3    issues in the haste to meet the deadlines, Plaintiff Field was berated and demoted,
  4    without regard to the unreasonableness of the voluminous workload or the imminent
  5    deadlines. On or about November 21, 2016, Plaintiff Field was demoted from
  6    Assistant City Attorney to Senior Deputy City Attorney.
  7          33.      Prior to Gates taking office in 2014, Plaintiff Field had never previously
  8    had any form of discipline imposed. Based on false, unjustified and/or exaggerated
  9    circumstances, Gates imposed draconian forms of discipline, falsely asserting that
  10   Plaintiff Field was guilty of malfeasance, misfeasance or nonfeasance, incompetence,
  11   inefficiency, and inexcusable neglect. Gates gratuitously labeled Plaintiff Field a
  12   discredit to public service, and vaguely threatened to report Field to the State Bar, by
  13   asserting that grounds existed for such a report. Gates’ disparagements were voiced
  14   in order to ultimately justify Plaintiff’s demotion to the classification of Senior
  15   Deputy City Attorney, with a salary reduction of $7,000 per year.
  16         34.      Having failed to succeed in pressuring Plaintiff Field to voluntary
  17   resign, post demotion, Gates persisted with the following actions, with the objective
  18   of forcing Plaintiff Field to voluntarily resign:
  19               a. Gates repeatedly disciplined Plaintiff Field with written reprimands,
  20                  issued on December 6, 2016, January 9, 2017 and March 21, 2017.
  21               b. In the presence of Plaintiff’s long-time peers, Gates publicly humiliated
  22                  and embarrassed Plaintiff Field, by removing him from the litigation
  23                  team, while still requiring him to attend Litigation Team meetings,
  24                  rendering Plaintiff a visible pariah among his long-time peers.
  25               c. Plaintiff Field’s name was unceremoniously removed from all pleadings,
  26                  despite his continued litigation responsibilities and the issuance of new
  27                  and often last minute assignments.
  28                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       9
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 10 of 25 Page ID #:139



   1               d. Plaintiff Field’s scope of responsibility was diminished and reduced to
   2                  the equivalent of an unlicensed law clerk, and he was subjected to
   3                  overbearing and hypercritical supervision as to even nominal decisions.
   4               e. Successive derogatory and unjustified verbal and written reviews were
   5                  issued, the most recent being on August 25, 2017.
   6         35.      On or about November 22, 2018, Plaintiff Field was subjected to a
   7   second demotion, this time from Senior Deputy City Attorney to Deputy City
   8   Attorney.
   9                       Hostile Work Environment Based on Disability
  10         36.      Beginning in October 2016, Plaintiff Field underwent several cataract
  11   procedures. Thereafter, Plaintiff Field was issued verbal and written reprimands for
  12   taking protected medical leave to treat his disability.
  13         37.      In or about September 23, 2016, Plaintiff Field notified Gates of an
  14   upcoming October 25, 2016 surgery and post-surgical appointment the following
  15   morning. Despite knowledge of Plaintiff Field’s eye surgery and need for recovery,
  16   on Sunday October 23, 2016, Gates ordered Plaintiff to file several written
  17   oppositions by Wednesday, October 26, 2016. When Plaintiff Field reminded Gates
  18   of his surgery and post-surgical appointment, Gates responded by falsely denying
  19   knowledge of Plaintiff Field’s “personal medical reasons,” with a lengthy, nasty,
  20   demeaning tirade. Gates then mockingly claimed to have “accommodated” Plaintiff
  21   Field’s “personal needs” by nominally delaying the due date for the oppositions by a
  22   single day.
  23         38.      In late October 2016, Plaintiff Field gave Gates notice of Plaintiff’s
  24   need for a second cataract surgery, to occur on November 1, 2016. Post-surgery,
  25   Plaintiff Field went into the office on the afternoon of his surgery.
  26         39.      As an act of harassment and retaliation, and in violation of City policy,
  27   Gates designated the day “absent without permission” because Plaintiff Field had
  28                          THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     10
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 11 of 25 Page ID #:140



   1   purportedly failed to specifically obtain formal permission from Gates, despite
   2   Plaintiff Field having complied with the accepted practice and procedure of the
   3   department.
   4                               FIRST CAUSE OF ACTION
   5                                     Age Discrimination
   6                                Cal. Gov’t Code § 12940(a))
   7                 (Against Defendant Michael Gates in his official capacity,
   8                      and the City of Huntington Beach and Does 1-10)
   9         40.     Plaintiffs hereby incorporate by reference each and every allegation
  10   contained in the preceding paragraphs as though fully stated here.
  11         41.     At all times relevant, Plaintiffs Moore and Field were employees of the
  12   Defendants, covered employer(s) under the FEHA, and Plaintiwere covered by the
  13   FEHA, which prohibits discrimination on the basis of age. Plaintiffs were each
  14   above the age of 40, and therefore within the protected class for age.
  15         42.     Defendants subjected Plaintiffs to numerous adverse employment
  16   actions, including but not limited to hostile, unbearable workplace conditions,
  17   including severe financial duress. These actions include: (1) replacing the work and
  18   functions of older city attorneys with younger city attorneys; (2) removing duties; (3)
  19   imposition of unjustified demotions and drastic reductions in pay, the latter of which
  20   Gates knew would adversely affect earned and future benefits; (4) assigning
  21   excessive duties with unreasonable deadlines, unachievable tasks and goals; (5)
  22   falsely and/or unfairly attributing fault and poor performance; and (6) setting
  23   unachievable goals which were virtually impossible to achieve, to his subjective
  24   satisfaction. These adverse employment actions forced Plaintiff Moore to resign and
  25   resulted in two significant demotions for Plaintiff Field. Age was a substantial
  26   motivating reason for the adverse employment actions against Plaintiffs.
  27         43.     Plaintiff Moore was ultimately forced to resign, only to be replaced by
  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    11
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 12 of 25 Page ID #:141



   1   attorneys approximately thirty-five (35) years his junior. Based on the disparity in
   2   treatment between Plaintiff Moore, age seventy-three (73), and others, Plaintiff
   3   Moore contends that he was subjected to discrimination based on age.
   4            44.   Like Plaintiff Moore, Plaintiff Field was also subjected to hostile,
   5   unbearable workplace conditions, including severe financial duress, unjustified
   6   public disparagement among his peers and two draconian demotions from Assistant
   7   City Attorney to Senior Deputy City Attorney and then to Deputy City Attorney.
   8            45.   Plaintiffs were and continue to be harmed as a direct and proximate
   9   result of the foregoing described conduct of Defendants, which was a substantial
  10   factor in causing Plaintiffs harm.
  11            46.   Economic damages. As a direct and legal result of the conduct of
  12   Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
  13   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  14   this Court.
  15            47.   Non-economic damages. As a direct and legal result of the conduct of
  16   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  17   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  18   hurt feelings, and emotional distress, all in an amount to be proved at trial.
  19            48.   In addition, Defendant City of Huntington Beach and Does 1-10, are
  20   responsible for interest, penalties, costs, and statutory attorney fees arising from this
  21   claim.
  22                                SECOND CAUSE OF ACTION
  23                               Hostile Work Environment (Age)
  24                              Cal. Gov’t Code § 12940(a), et. seq.
  25                   (Against Defendant Michael Gates in his official capacity,
  26                       and the City of Huntington Beach and Does 1-10)
  27            49.   Plaintiffs repeat, reallege, and incorporate by reference the allegations
  28                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      12
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 13 of 25 Page ID #:142



   1   contained in all previous paragraphs as though fully set forth at length herein.
   2         50.    Plaintiffs were each above the age of 40, and therefore within the
   3   protected class for age, with Plaintiff Moore being seventy-three (73) years old and
   4   Plaintiff Field being sixty-two (62) years old.
   5         51.    Plaintiffs were subjected to an age-based hostile work environment by
   6   the by the CITY, through Gates, the City Attorney.
   7         52.    Gates, empowered by the City of Huntington Beach, effected a
   8   significant change in employment status of Plaintiffs, including, but not limited to,
   9   forcing Plaintiff Moore’s retirement by threatening him with imposition of a
  10   draconian demotion, and twice demoting Plaintiff Field.
  11         53.    Defendants have fostered an atmosphere of entrenched age-based
  12   discrimination in the workplace that is intimidating, hostile, and offensive based on
  13   age. The CITY, through Gates, created a culture that dehumanizes and humiliates
  14   older attorneys and staff, which has persisted since the arrival of Gates as the City
  15   Attorney for Huntington Beach. The conduct visited upon the Plaintiffs differs, and
  16   is much less favorable than, the treatment received by younger employees, some of
  17   whom are outside of the protected class.
  18         54.    Defendants’ conduct creates a work environment that is intimidating,
  19   hostile, or offensive to older employees in the workplace, including Plaintiffs.
  20         55.    The above-described conduct is part of an ongoing, pattern and practice
  21   of discrimination and harassment which began before the statute of limitations
  22   period. The offensive conduct has been allowed and persists as a result of policies
  23   and practices in effect at the Office of the City Attorney for the City of Huntington
  24   Beach, which encourages, tolerates and condones discrimination based on age.
  25         56.    Defendants’ harassing conduct was severe or pervasive.
  26         57.    A reasonable person in Plaintiffs’ circumstances would have considered
  27   the work environment to be hostile or abusive.
  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    13
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 14 of 25 Page ID #:143



   1            58.   Each Plaintiff did and does in fact consider the work environment to be
   2   hostile and abusive.
   3            59.   Plaintiffs are informed and believe, and based thereon alleges, that in
   4   addition to the practices enumerated above, Defendants, and each of them, have
   5   engaged in other discriminatory practices against them which are not yet fully
   6   known. At such time, as said discriminatory and harassing practices become known
   7   to them, Plaintiffs will seek leave of Court to amend this Complaint.
   8            60.   Plaintiffs have been harmed as a direct and proximate result of the
   9   conduct of Defendants, and the Defendants’ conduct was a substantial factor in
  10   causing Plaintiffs’ harm.
  11            61.   Economic damages. As a direct and legal result of the conduct of
  12   Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
  13   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  14   this Court.
  15            62.   Non-economic damages. As a direct and legal result of the conduct of
  16   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  17   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  18   hurt feelings, and emotional distress, all in an amount to be proved at trial.
  19            63.   In addition, Defendant City of Huntington Beach and Does 1-10, are
  20   responsible for interest, penalties, costs, and statutory attorney fees arising from this
  21   claim.
  22                                THIRD CAUSE OF ACTION
  23                                   Disability Discrimination
  24                                 Cal. Gov’t Code § 12940(a))
  25       (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
  26                       and the City of Huntington Beach and Does 1-10)
  27            64.   Plaintiff Field incorporates by reference each and every allegation
  28                          THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     14
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 15 of 25 Page ID #:144



   1   contained in the preceding paragraphs as though fully stated here.
   2         65.    Plaintiff Field was employed by Defendants, covered employer(s) under
   3   the Fair Employment and Housing Act.
   4         66.    Defendants were put on notice that Plaintiff Field suffered from a
   5   disabling condition (cataracts), which limited Plaintiff in the major life activity of
   6   vision, among other major life activities. Cataracts is a condition predominantly
   7   experienced by individuals in the protected class of age.
   8         67.    Defendants regarded and treated Plaintiff Field as if he was suffering
   9   from a disabling condition (cataracts) and/or suffering from the side effects of a
  10   mitigation measure to treat his disabling condition (cataracts), which limited Plaintiff
  11   in the major life activity of vision, performing manual tasks, and working, among
  12   other major life activities
  13         68.    Defendants subjected Plaintiff Field to adverse employment actions
  14   including, but not limited to, mocking Plaintiff Field, designating his protected leave
  15   as “absent without permission,” in violation of City practice and procedure, nasty
  16   tirades denying knowledge of Plaintiff Field’s surgery and post-surgical
  17   appointments, misclassifying absent days versus days that Plaintiff Field was granted
  18   formal permission, violating the City of Huntington Beach policy and procedure for
  19   permitted sick days, and continuing to subject Plaintiff Field to excessive discipline
  20   and retaliation.
  21         69.    Plaintiff Field would have been able to perform the essential functions
  22   of his job with a reasonable accommodation, but Defendants failed to provide a
  23   reasonable accommodation or engage in an interactive process to determine whether
  24   an ongoing reasonable accommodation was possible or necessary.
  25         70.    Plaintiff was harmed as a result of the conduct of Defendants, and the
  26   Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.
  27         71.    Economic damages. As a direct and legal result of the conduct of
  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    15
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 16 of 25 Page ID #:145



   1   Defendants, Plaintiff Field suffered and will suffer special damages for lost earnings
   2   and wages in an amount not yet fully known, but in excess of the jurisdictional limits
   3   of this Court.
   4             72.   Non-economic damages. As a direct and legal result of the conduct of
   5   Defendants, Plaintiff Field suffered general damages including, but not limited to,
   6   damage to his reputation, pain and suffering, humiliation, embarrassment,
   7   mortification, hurt feelings, and emotional distress, all in an amount to be proved at
   8   trial.
   9                                FOURTH CAUSE OF ACTION
  10                             Hostile Work Environment (Disability)
  11                                 Cal. Gov’t Code § 12940 et seq.
  12            (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
  13                         and the City of Huntington Beach and Does 1-10)
  14             73.   Plaintiff Field incorporates by reference each and every allegation
  15   contained in the preceding paragraphs as though fully stated here.
  16             74.   At all relevant times, Plaintiff was an employee of Defendants.
  17             75.   Plaintiff Field is a person with a vision disability.
  18             76.   Plaintiff Field was subjected to discrimination and harassment in the
  19   course of his employment with Defendants.
  20             77.   Defendants have fostered an atmosphere of entrenched disability-based
  21   discrimination in the workplace that is intimidating, hostile, and offensive based on
  22   Plaintiff Field’s disability.
  23             78.   Defendants or a member of Defendants' management knew or should
  24   have known of the harassing conduct based on Plaintiff Field’s disability.
  25   Defendants or a member of Defendants' management failed to take prompt, effective
  26   remedial action reasonably calculated to end the harassment.
  27             79.   Defendants’ conduct creates a work environment that is intimidating,
  28                            THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       16
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 17 of 25 Page ID #:146



   1   hostile, or offensive to persons with disabilities in the workplace, including Plaintiff
   2   Field. This offensive conduct Defendant includes, but is not limited to, nasty tirades
   3   denying knowledge of Plaintiff Field’s surgery and post-surgical appointments,
   4   misclassifying absent days versus days that Plaintiff Field was granted formal
   5   permission, violating the City of Huntington Beach policy and procedure for
   6   permitted sick days, and continuing to subject Plaintiff Field to excessive discipline
   7   and retaliation.
   8         80.    Through their unlawful treatment of Plaintiff Field, Defendants have
   9   fostered an atmosphere of entrenched disability-based discrimination in the
  10   workplace. The conduct described above is part of an ongoing, pattern and practice
  11   of discrimination and harassment which began before the statute of limitations
  12   period. The offensive conduct has been allowed and persists as a result of policies
  13   and practices in effect at the Office of the City Attorney located in the City of
  14   Huntington Beach, which tolerate and condone discrimination based on disability.
  15         81.    Defendants’ harassing conduct was severe and pervasive.
  16         82.    A reasonable person in Plaintiff’s circumstances would have considered
  17   the work environment to be hostile or abusive.
  18         83.    Plaintiff Field considered the work environment to be hostile and
  19   abusive.
  20         84.    Plaintiff Field is informed and believes, and based thereon allege, that in
  21   addition to the practices enumerated above, Defendants, and each of them, have
  22   engaged in other discriminatory practices against them which are not yet fully
  23   known. At such time, as said discriminatory and harassing, practices become known
  24   to them, Plaintiff Field may seek leave of Court to amend this Complaint.
  25         85.    As a direct and proximate result of the conduct of Defendants as set
  26   forth above, Plaintiff Field has and will continue to suffer economic and non-
  27   economic damages and general and special damages in a sum according to proof, in
  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    17
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 18 of 25 Page ID #:147



   1   an amount exceeding the jurisdictional limits of this Court.
   2         86.      In addition, Defendants City of Huntington Beach and Does 1-10 are
   3   responsible for interest, penalties, costs, and attorney fees related to this cause of
   4   action.
   5                                 FIFTH CAUSE OF ACTION
   6              Failure to Prevent Discrimination Based on Age and/or Disability
   7                                   Cal. Gov’t Code § 12940(k)
   8             (By Plaintiffs Against Defendant Michael Gates in his official capacity,
   9                         and City of Huntington Beach and Does 1-10)
  10         87.      Plaintiffs hereby incorporate by reference each and every allegation
  11   contained in the preceding paragraphs as though fully stated here.
  12         88.      At all relevant times, Plaintiffs were employees of Defendants covered
  13   by the FEHA.
  14         89.      Defendants discriminated against Plaintiffs in the course of their
  15   employment.
  16         90.      Defendants failed to take all reasonable steps to prevent discrimination
  17   and retaliation.
  18         91.      Plaintiffs were harmed as a direct and proximate result of Defendants’
  19   failure to take reasonable steps to prevent discrimination. Defendants’ failure to take
  20   reasonable steps to prevent discrimination was a substantial factor in causing
  21   Plaintiffs’ harm.
  22         92.      Economic damages. As a direct and legal result of the conduct of
  23   Defendants, Plaintiffs suffered and will suffer special damages for lost earnings and
  24   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  25   this Court.
  26         93.      Non-economic damages. As a direct and legal result of the conduct of
  27   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  28                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      18
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 19 of 25 Page ID #:148



   1   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
   2   hurt feelings, and emotional distress, all in an amount to be proved at trial.
   3          94.    Ratification. Plaintiffs are informed and believe and on that basis
   4   allege that Defendants were at all relevant times aware of the conduct of each of the
   5   other Defendants and approved and ratified that conduct.
   6                                 SIXTH CAUSE OF ACTION
   7                                   Disability Discrimination
   8                            In Violation of the Rehabilitation Act
   9                                    (29 U.S.C. § 794, et seq.)
  10     (By Plaintiff Field Against Michael Gates, in his official capacity, and the City of
  11                                Huntington Beach and Does 1-10)
  12          95.    Plaintiff Field repeats, realleges, and incorporates by reference the
  13   allegations contained in all previous paragraphs as though fully set forth at length
  14   herein.
  15          96.    To establish a prima facie case of disability discrimination under the
  16   Rehabilitation Act, Plaintiff must show that: (1) she is disabled within the meaning
  17   of the Act; (2) she is qualified to perform the essential functions of the job, either
  18   with or without reasonable accommodation; 3) the employer acted adversely against
  19   her solely because of her disability; and 4) the employer receives federal financial
  20   assistance. See Zukle v. Regents of Univ. of Cal. (9th Cir.1999) 166 F.3d 1041, 1045
  21   (9th Cir.1999).
  22          97.    Plaintiff is an individual with a disability within the meaning of the
  23   Rehabilitation Act. 29 U.S.C, § 705(20)(B) (for purposes of Section 504, a disability
  24   is defined in 42 U.S.C. § 12102).
  25          98.    Plaintiff is qualified to perform the essential functions of her job, and
  26   indeed, was effectively performing them until Defendant Gates and the CITY learned
  27   of Plaintiff’s disability.
  28                          THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     19
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 20 of 25 Page ID #:149



   1         99.     Defendant Gates and the CITY harassed and retaliated against Plaintiff
   2   Field solely due to his disability.
   3         100. Defendant Gates and the CITY receive dollars in federal financial
   4   assistance.
   5         101. Pursuant to 29 U.S.C. § 794a, Plaintiff is entitled to entitled to
   6   compensatory damages, lost wages and benefits, declaratory and injunctive relief,
   7   attorneys’ fees and costs, and other appropriate relief as determined by this court.
   8                             SEVENTH CAUSE OF ACTION
   9                  First Amendment Retaliation under Equal Protection
  10                                         42 U.S.C. § 1983
  11    (By Plaintiff Moore Against Defendant Michael Gates in his personal capacity, and
  12                          City of Huntington Beach and Does 1-10)
  13         102. Plaintiffs repeat, reallege, and incorporate by reference the allegations
  14   contained in all previous paragraphs as though fully set forth at length herein.
  15         103. Defendants, acting under color of state law, deprived Plaintiff Moore of
  16   his constitutional right to freedom of speech in connection to his complaints about
  17   age discrimination.
  18         104. To establish a prima facie First Amendment retaliation claim under 42
  19   U.S.C. § 1983, Plaintiff must establish that: (1) he spoke on a matter of public
  20   concern; (2) the plaintiff spoke as a private citizen and not as a public employee; and
  21   (3) his protected speech was a substantial or motivating factor in the adverse
  22   employment action.
  23         105. Plaintiff Moore spoke on an issue of public concern by raising the issue
  24   of age discrimination in the workplace to his Director of Human Resources. See
  25   Stilwell v. City of Williams, 831 F.3d 1234, 1251–52 (9th Cir. 2016)
  26         106. Plaintiff Moore was not speaking for his public employer when he made
  27   his complaint.    He was speaking as a concerned private citizen regarding the
  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    20
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 21 of 25 Page ID #:150



   1   discrimination that was happening to him in his workplace.
   2            107. After complaining of the discrimination, his demotions were upheld and
   3   Plaintiff Moore was forced to resign from his position as Senior Deputy City
   4   Attorney, effective on April 6, 2018, due to intolerable work conditions created by
   5   Gates, including the adverse actions described above.
   6            108. Economic damages. As a direct and legal result of the conduct of
   7   Defendants, Plaintiff Moore suffered and will suffer special damages for lost
   8   earnings and wages in an amount not yet fully known, but in excess of the
   9   jurisdictional limits of this Court.
  10            109. Non-economic damages. As a direct and legal result of the conduct of
  11   Defendants, Plaintiff Moore suffered general damages including, but not limited to,
  12   damage to their reputation, pain and suffering, humiliation, embarrassment,
  13   mortification, hurt feelings, and emotional distress, all in an amount to be proved at
  14   trial.
  15            110. In addition, Defendants City of Huntington Beach and Does 1-10 are
  16   responsible for interest, penalties, costs, and attorney fees related to this cause of
  17   action.
  18            111. Defendant Gates, in his personal capacity, has engaged in despicable
  19   conduct, exposing Plaintiff Moore to cruel and unjust hardship, with the intention to
  20   cause injury to Plaintiff, and with conscious disregard of his rights. Defendant
  21   Gates, in his personal capacity, occupied a position of trust which gave him power to
  22   damage Plaintiff Moore’s ability to earn a livelihood.              Defendant Gates, in his
  23   personal capacity, abused that position of trust by maliciously, fraudulently, and
  24   oppressively retaliating against him under the circumstances described here.
  25   Plaintiff Moore is therefore entitled to punitive damages in an amount to be proven at
  26   trial.    Defendant Gates’ conduct in retaliating against Plaintiff was willful and
  27   oppressive and done in conscious disregard of their rights.
  28                          THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     21
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 22 of 25 Page ID #:151



   1                                  PRAYER FOR RELIEF
   2         Plaintiffs pray for relief as follows:
   3            1. For economic and special damages according to proof at trial;
   4            2. For payment of all statutory obligations and penalties as required by
   5               law;
   6            3. For pre-judgment and post-judgment interest at the legal rate;
   7            4. For punitive damages in an amount to be proven at trial;
   8            5. For attorney’s fees and costs;
   9            6. For reinstatement of Plaintiff Scott Field to his original position, prior to
  10               his demotions, reimbursement, and restitution, and other equitable
  11               relief;
  12            7. For injunctive relief seeking to prohibit and replace the current
  13               promotional system so that future promotions as based on objective
  14               criteria and not subject to the unfettered discretion of the City Attorney;
  15               and
  16            8. For such further relief as the Court may deem just and proper.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      22
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 23 of 25 Page ID #:152



   1

   2

   3
       Dated: March 26, 2019           Respectfully submitted,

   4                                   ALEXANDER KRAKOW + GLICK LLP
   5

   6

   7                                   By: /s/   Christopher Lee
                                          J. Bernard Alexander, III
   8
                                          Christopher Lee
   9
                                       Attorneys for Plaintiffs
  10                                   NEAL MOORE and SCOTT FIELD
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                      THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 23
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 24 of 25 Page ID #:153



   1                              DEMAND FOR JURY TRIAL
   2         Plaintiff demands a trial by jury on all issues so triable.
   3
       Dated: March 26, 2019              Respectfully submitted,
   4
                                          ALEXANDER KRAKOW + GLICK LLP
   5

   6

   7                                      By: /s/ Christopher Lee
                                              J. Bernard Alexander, III
   8
                                               Christopher Lee
   9
                                          Attorneys for Plaintiff NEAL MOORE and
  10                                      SCOTT FIELD
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                         THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    24
Case 8:19-cv-00009-DOC-ADS Document 25 Filed 03/26/19 Page 25 of 25 Page ID #:154




                              CERTIFICATE OF SERVICE

          I, Christopher M. Lee, an employee in the City of Los Angeles, certify that on
   March 26, 2019, caused a true and correct copies of the foregoing be filed with the
   Clerk of the Court by using the CM/ECF system, which will send a notice of
   electronic filing to the following counsel who has registered for receipt of documents
   filed in this matter:

                  PLAINTIFF’S THIRD AMENDED COMPLAINT


    Counsel for Defendants:                       Counsel for Defendants:
    Brian L. Williams, Esq.                       Evan C. Borges, Esq.
    Daniel S. Cha, Esq.                           Wayne R. Gross, Esq.
                                                  Claire-Lise Y. Kutlay, Esq.
    Huntington Beach City Attorney’s Office       Greenberg Gross LLP
    2000 Main Street                              650 Town Center Drive
    Huntington Beach, California 92648            Suite 1700
    T:     714.536.5555                           Costa Mesa, CA 92626
                                                  T:     949.383.2800
    F:     714.374.1590                           F:     949.383.2801
    E:     brian.williams@surfcity-hb.org         E:     EBorges@GGTrialLaw.com
          daniel.cha@surfcity-hb.org                     WGross@GGTrialLaw.com
                                                         CKutlay@GGTrialLaw.com



   March 26, 2019                     ALEXANDER KRAKOW + GLICK LLP

                                      By:     s/ Christopher M. Lee
                                              J. Bernard Alexander, III
                                              Christopher M. Lee
                                              1900 Avenue of the Stars, Suite 900
                                              Los Angeles, CA 90067
                                              Attorneys for Plaintiff,
                                              NEAL MOORE
                                              SCOTT FIELD
